Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Detailed Action
3.	Claims 1-20 are presented for examination.  Claims 1-4, 6-9, 11-14, and 16-20 are amended.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 6, 11, and 16 have been considered but are moot based on the new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 4-6, 9-11, 14-16, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0255526 A1 by Kaneko et al. (hereafter referred to as Kaneko, cited by applicant), in view of US 2011/0038436 A1 by Kim et al. (hereafter referred to as Kim), further in view of US 2008/0031184 A1 by Seo.
Regarding claim 1, Kaneko teaches a method for serving, by a master base station, a mobile station with at least one secondary base station in a wireless communication system (see at least ¶ [0063], where Kaneko teaches the determination unit 103 selects a master base station), the method comprising:
transmitting, to a secondary base station, an addition-request message requesting to serve the mobile station with the master base station (see at least ¶ [0063], where Kaneko teaches the determination unit 103 selects a master base station, which is involved in a main control on an interstation-cooperated communication, from among the other base stations 1 which perform interstation-cooperated communication with the current base station 1” and Fig. 6 and ¶ [0095], where Kaneko teaches “In step S12, the base station A makes inquiries about cooperated communication information with the user terminal and the base station B, which are related to a request of an interstation-cooperated communication.”).
Kaneko does not appear to specifically teach receiving, from the secondary base station, a response message in response to the addition-request message; providing a communication service to the mobile station in cooperation with the secondary base station.  
In the same field of endeavor Kim teaches receiving, from the secondary base station, a response message for accepting the addition to the set of base stations for serving the mobile stations (see at least Fig. 5); providing a communication service to the mobile station in cooperation with the secondary base station (see at least Fig. 5).  
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the multi-point cooperation taught by Kaneko with release request message as taught by Kim in order to reduce a data transmission delay in a mobile communication system (Kim ¶ [0017]). 
Although Kim further teaches transmitting, to the secondary base station in the set of base stations, a release-request message for releasing the secondary base station from the set of base stations (see at least ¶ [0066]; “… exchanging a release request message and a release confirm message directly between the MS and the secondary BS.”), Kaneko in view of Kim does not appear to specifically teach receiving, from the secondary base station, a release request message to release the secondary base station.
(see at least ¶ [0085]-[0088]; release request).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the release request message taught by the combination of Kaneko in view of Kim with release request message as taught by Seo in order to reduce a data transmission delay in a mobile communication system (Kim ¶ [0017]). 

Regarding claim 4, Kaneko in view of Kim and Seo teaches the method according to claim 1.  In addition, Kaneko further teaches further comprising: transmitting to the secondary base station at least one of a mobile station ID of the mobile station, a secure key, a logical connection ID, and Quality of Service (QoS) information for each logical connection (see at least Fig. 19 and ¶ [0233], various pieces of information regarding the identifier of the user terminal, information included in the cooperated communication change request, and presently allocated slots (radio resource) are sent to the inquired base stations).

Regarding claim 5, Kaneko in view of Kim and Seo teaches the method according to claim 1.  In addition, Kaneko further teaches wherein a radio resource control information for the mobile station is transferred only by the master base station (see at least Fig. 6(S6) and ¶ [0089], [0212]; radio resource (slot) determined).

(see at least ¶ [0063], where Kaneko teaches the determination unit 103 selects a master base station, which is involved in a main control on an interstation-cooperated communication, from among the other base stations which perform interstation-cooperated communication with the current base station) for serving a mobile station (i.e. user terminal; Fig. 6) with at least one secondary base station in a wireless communication system (see at least p. [0063], where Kaneko teaches the determination unit 103 selects a master base station, which is involved in a main control on an interstation-cooperated communication, from among the other base stations 1 which perform interstation-cooperated communication with the current base station 1.), the master base station comprising:
a transceiver (see at least Fig. 3); and
a controller coupled to the transceiver (see at least Fig. 3), wherein the controller is configured to:
transmit, to a secondary base station, an addition-request message requesting to serve the mobile station with the master base station (see at least ¶ [0063], where Kaneko teaches the determination unit 103 selects a master base station, which is involved in a main control on an interstation-cooperated communication, from among the other base stations 1 which perform interstation-cooperated communication with the current base station 1” and Fig. 6 and ¶ [0095], where Kaneko teaches “In step S12, the base station A makes inquiries about cooperated communication information with the user terminal and the base station B, which are related to a request of an interstation-cooperated communication.”).

In the same field of endeavor Kim teaches receive, from the secondary base station, a response message for accepting the addition to the set of base stations for serving the mobile stations (see at least Fig. 5); provide a communication service to the mobile station in cooperation with the secondary base station (see at least Fig. 5).  
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the multi-point cooperation taught by Kaneko with release request message as taught by Kim in order to reduce a data transmission delay in a mobile communication system (Kim ¶ [0017]). 
Although Kim further teaches transmit, to the secondary base station in the set of base stations, a release-request message for releasing the secondary base station from the set of base stations (see at least ¶ [0066]; “… exchanging a release request message and a release confirm message directly between the MS and the secondary BS.”), Kaneko in view of Kim does not appear to specifically teach receive, from the secondary base station, a release request message to release the secondary base station.
In the same field of endeavor, Seo teaches receiving, from the secondary base station, a release request message to release the secondary base station (see at least ¶ [0085]-[0088]; release request).


Regarding claim 9, Kaneko in view of Kim and Seo teaches the master base station according to claim 6.  In addition, Kaneko teaches wherein the controller is further configured to: transmit to the secondary base station at least one of a mobile station ID of the mobile station, a secure key, a logical connection ID, and Quality of Service (QoS) information related to the logical connection ID (see at least Fig. 19 and ¶ [0233], various pieces of information regarding the identifier of the user terminal, information included in the cooperated communication change request, and presently allocated slots (radio resource) are sent to the inquired base stations).

Regarding claim 10, Kaneko in view of Kim and Seo teaches the master base station according to claim 6.  In addition, Kaneko teaches wherein a radio resource control information for the mobile station is transferred only by the master base station (see at least Fig. 6(S6) and ¶ [0089], [0212]; radio resource (slot) determined).

Regarding claim 11, Kaneko teaches a method for serving, by a secondary base station, a mobile station with a master base station in a wireless communication system (see at least ¶ [0001], [0063]), the method comprising:
(see at least ¶ [0063], where Kaneko teaches the determination unit 103 selects a master base station, which is involved in a main control on an interstation-cooperated communication, from among the other base stations 1 which perform interstation-cooperated communication with the current base station 1” and Fig. 6 and ¶ [0095], where Kaneko teaches “In step S12, the base station A makes inquiries about cooperated communication information with the user terminal and the base station B, which are related to a request of an interstation-cooperated communication.”).
Kaneko does not appear to specifically teach transmitting, to the master base station, a response message in response to the addition-request message; providing a communication service to the mobile station in cooperation with the master base station.
In the same field of endeavor Kim teaches transmitting, to the master base station, a response message in response to the addition-request message (see at least Fig. 5); providing a communication service to the mobile station in cooperation with the master base station (see at least Fig. 5).  
Kaneko in view of Kim does not appear to specifically teach transmit, to the master base station, release request message to release the secondary base station.
In the same field of endeavor, Seo teaches transmit, to the master base station, release request message to release the secondary base station (see at least ¶ [0085]-[0088]; release request).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the release request message taught by the combination of Kaneko in view of Kim with release request message as taught by Seo in order to reduce a data transmission delay in a mobile communication system (Kim ¶ [0017]). 

Regarding claim 14, Kaneko in view of Kim and Seo teaches the method according to claim 11.  In addition, Kaneko teaches further comprising: receiving, from the master base station, at least one of a mobile station ID of the mobile station, a secure key, a logical connection ID, and Quality of Service (QoS) information related to the logical connection ID (see at least Fig. 19 and ¶ [0233], various pieces of information regarding the identifier of the user terminal, information included in the cooperated communication change request, and presently allocated slots (radio resource) are sent to the inquired base stations).

Regarding claim 15, Kaneko in view of Kim and Seo teaches the method according to claim 11.  In addition, Kaneko teaches wherein a radio resource control information for the mobile station is transferred only by the master base station (see at least Fig. 6(S6) and ¶ [0089], [0212]; radio resource (slot) determined).

(Base Station B; Fig. 6) for serving a mobile station (user terminal; Fig. 6) with a master base station in a wireless communication system (see at least ¶ [0063]), the secondary base station (Base Station B; Fig. 6) comprising:
a transceiver (see at least Fig. 3); and
a controller coupled to the transceiver (see at least Fig. 3), wherein the controller is configured to:
receive, from the master base station, an addition-request message requesting to serve the mobile station with the master base station (see at least ¶ [0063], where Kaneko teaches the determination unit 103 selects a master base station, which is involved in a main control on an interstation-cooperated communication, from among the other base stations 1 which perform interstation-cooperated communication with the current base station 1” and Fig. 6 and ¶ [0095], where Kaneko teaches “In step S12, the base station A makes inquiries about cooperated communication information with the user terminal and the base station B, which are related to a request of an interstation-cooperated communication.”).
Kaneko does not appear to specifically teach transmit, to the master base station, a response message in response to the addition-request message; provide a communication service to the mobile station in cooperation with the master base station.
In the same field of endeavor Kim teaches transmit, to the master base station, a response message in response to the addition-request message (see at least Fig. 5); provide a communication service to the mobile station in cooperation with the master base station (see at least Fig. 5).  
Kaneko in view of Kim does not appear to specifically teach transmit, to the master base station, release request message to release the secondary base station.
In the same field of endeavor, Seo teaches transmit, to the master base station, release request message to release the secondary base station (see at least ¶ [0085]-[0088]; release request).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the release request message taught by the combination of Kaneko in view of Kim with release request message as taught by Seo in order to reduce a data transmission delay in a mobile communication system (Kim ¶ [0017]). 

Regarding claim 19, Kaneko in view of Kim and Seo teaches the secondary base station according to claim 16.  In addition, Kaneko teaches wherein the controller is further configured to: receive, from the master base station, at least one of a mobile station ID of the mobile station, a secure key, a logical connection ID, and Quality of Service (QoS) information related to the logical connection (see at least Fig. 19 and ¶ [0233], various pieces of information regarding the identifier of the user terminal, information included in the cooperated communication change request, and presently allocated slots (radio resource) are sent to the inquired base stations).

(see at least Fig. 6(S6) and ¶ [0089], [0212]; radio resource (slot) determined).

8. Claims 2, 7, 12, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaneko in view of Kim and Seo as applied to claims 1, 6, 11, and 16 above, further in view of US 2013/0215772 A1 by Kaur et al. (hereafter referred to as Kaur, cited by applicant).

Regarding claim 2, Kaneko in view of Kim and Seo teaches the method according to claim 1.  
Kaneko in view of Kim and Seo does not appear to specifically disclose wherein the master base station and the secondary base station are configured to physically connect to each other via a gateway.
In the same field of endeavor, Kaur teaches wherein the master base station and the secondary base station are configured to physically connect to each other, via a gateway (The serving gateway 144 may be connected to each of the eNodeBs 140a, 140b, and 140c in the RAN 104 via the SI interface. Fig. 1C and ¶ [0071]).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the information exchange taught by Kaneko in view of Kim and Seo with the information exchange taught by Kaur in order implement component carrier 

Regarding claim 7, Kaneko in view of Kim and Seo teaches master base station according to claim 6.  
Kaneko in view of Kim and Seo does not appear to specifically disclose wherein the master base station and the secondary base station are configured to physically connect to each other via a gateway.
In the same field of endeavor, Kaur teaches wherein the master base station and the secondary base station are configured to physically connect to each other, via a gateway (The serving gateway 144 may be connected to each of the eNodeBs 140a, 140b, and 140c in the RAN 104 via the SI interface. Fig. 1C and ¶ [0071]).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the information exchange taught by Kaneko in view of Kim in view of Seo with the information exchange taught by Kaur in order implement component carrier cooperation (CCC) among different component carriers across multiple sites to increase the cell-edge user data throughput (Kaur [0004]).

Regarding claim 12, Kaneko in view of Kim and Seo teaches method according to claim 11.  
Kaneko in view of Kim and Seo does not appear to specifically disclose wherein the master base station and the secondary base station are configured to physically connect to each other via a gateway.

It would have been obvious to one having ordinary skill in the art at the time of invention to modify the information exchange taught by Kaneko in view of Kim and Seo with the information exchange taught by Kaur in order implement component carrier cooperation (CCC) among different component carriers across multiple sites to increase the cell-edge user data throughput (Kaur [0004]).

Regarding claim 17, Kaneko in view of Kim and Seo teaches secondary base station according to claim 16.
Kaneko in view of Kim and Seo does not appear to specifically disclose wherein the master base station and the secondary base station are configured to physically connect to each other via a gateway.
In the same field of endeavor, Kaur teaches wherein the master base station and the secondary base station are configured to physically connect to each other, via a gateway (The serving gateway 144 may be connected to each of the eNodeBs 140a, 140b, and 140c in the RAN 104 via the SI interface. Fig. 1C and ¶ [0071]).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the information exchange taught by Kaneko in view of Kim and Seo with the information exchange taught by Kaur in order implement component carrier .

9. Claims 3, 8, 13, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaneko in view of Kim and Seo as applied to claims 2, 6, 11, and 16 above, further in view of Project Planning Committee: "Hierarchical Network Study Report; 80216ppc-ll_0008," IEEE Draft; 80216PPC-11_0008, vol. 802.16.ppc, 9 November 2011 (2011-11-09), pages 1-32,by Jung et al. (hereafter referred to as Jung, cited by applicant).

Regarding claim 3, Kaneko in view of Kim and Seo teaches the method according to claim 1.
 Kaneko in view of Kim and Seo teaches does not appear to specifically disclose wherein the master base station and the secondary base station are configured to logically connect to each other via a layer 2.
In the same field of endeavor, Jung teaches wherein the master base station and the secondary base station are configured to logically connect to each other via a layer2 (Fig. 4: Coordinated Multi-RAT AP and IEEE802.16 BS connected via IEEE 802.16 link).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the information exchange taught by Kaneko in view of Kim and Seo with the exchange taught by Jung in order (Jung [0004]).


Kaneko in view of Kim and Seo does not appear to specifically disclose wherein the master base station and the secondary base station are configured to logically connect to each other via a layer 2.
In the same field of endeavor, Jung teaches wherein the master base station and the secondary base station are configured to logically connect to each other via a layer2 (Fig. 4: Coordinated Multi-RAT AP and IEEE802.16 BS connected via IEEE 802.16 link).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the information exchange taught by Kaneko in view of Kim and Seo with the exchange taught by Jung in order (Jung [0004]).

Regarding claim 13, Kaneko in view of Kim and Seo teaches the method according to claim 11. 
Kaneko in view of Kim and Seo teaches does not appear to specifically disclose wherein the master base station and the secondary base station are configured to logically connect to each other via a layer 2.
In the same field of endeavor, Jung teaches wherein the master base station and the secondary base station are configured to logically connect to each other via a layer2 (Fig. 4: Coordinated Multi-RAT AP and IEEE802.16 BS connected via IEEE 802.16 link).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the information exchange taught by Kaneko in view of Kim with the exchange taught by Jung in order (Jung [0004]).

Regarding claim 18, Kaneko in view of Kim and Seo teaches the secondary base station according to claim 16.
Kaneko in view of Kim and Seo teaches does not appear to specifically disclose wherein the master base station and the secondary base station are configured to logically connect to each other via a layer 2.
In the same field of endeavor, Jung teaches wherein the master base station and the secondary base station are configured to logically connect to each other via a layer2 (Fig. 4: Coordinated Multi-RAT AP and IEEE802.16 BS connected via IEEE 802.16 link).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the information exchange taught by Kaneko in view of Kim and Seo with the exchange taught by Jung in order (Jung [0004]).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA W COSME/Primary Examiner, Art Unit 2465